DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/21/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 08/21/2019. These drawings are acceptable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (U.S. PG. Pub. No. 2013/0099887 A1) in view of Navid et al. (U.S. PG. Pub. No. 2010/0156194 A1).
With respect to claim 1, Yamamoto teaches a coil 11A-12A (FIGs. 1-5) comprising:
a first winding portion 11a or 11b (e.g. FIGs. 1 and or 4) that is formed by helically winding a first wire 11w (e.g. FIG. 5) including at least one strand; and
a second winding portion 12a or 12b (e.g. FIGs. 1 and or 4) that is formed by helically winding a second wire 12w (e.g. FIG. 5) including a plurality of strands 12c and being electrically connected (not expressly shown, para. [0085]) to the first winding portion and has an axis (into the page axis as seen in FIG. 4) that is parallel to an axial direction (e.g. into the page direction in FIG. 4) of the first winding portion,
wherein the first winding portion and the second winding portion are arranged side-by- side,
the strands included in the second wire are arranged in parallel in an axial direction (into the page direction) of the second winding portion,
the number of strands included in the second wire is greater than the number of strands included in the first wire, and 
a cross-sectional area of each strand included in the second wire is equal to or smaller than a cross-sectional area of each strand included in the first wire (paras. [0085] and [0087]). Yamamoto does not expressly teach 

Nonetheless, Navid et al., hereinafter referred to as “Navid,” teaches a coil 62 and 60 (Figure 5), wherein
a cross-sectional area of the second wire (wire of coil 60) is equal to or larger than a cross-sectional area of the first wire (wire of coil 62) (paras. [0019] and [0070]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the cross-sectional area of the wires as taught by Navid to the coil of Yamamoto to accommodate for different current loads (para. [0070]).
With respect to claim 2, Yamamoto in view of Navid teaches the coil according to claim 1, wherein the difference between a length of the first winding portion in the axial direction and a length of the second winding portion in the axial direction is 10% or less of the length of the first winding portion in the axial direction (Yamamoto, see FIG. 3, para. [0061]).
With respect to claims 3 and 5, Yamamoto in view of Navid teaches the coil according to claims 1 and 2, respectively, wherein conductor wires of the strands included in the first wire and the second wire are rectangular wires, and each strand included in the first wire and each strand included in the second wire have the same width (Yamamoto, see FIG. 10 for illustration).
With respect to claim 4, Yamamoto in view of Navid teaches a reactor 1A (FIGs. 1-51) comprising:
a coil 11A and 12A; 
a magnetic core 10A on which the coil is disposed, wherein the coil is the coil according to any one of claim 1 (paras. [0077], [0085] and [0087]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANG TIN BIK LIAN/             Primary Examiner, Art Unit 2837